DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to original application filed on 12/06/2021. Claims 1-20 have been examined and are pending in this application.
Claim Objections
Claims 2, 10, and 18 are objected to because of the following informalities: typographical error, period missing.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-10, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morishita et al. US 2006/0277378 (“Morishita”).
As per independent claim 1, Morishita teaches A method (A replication method using sequence numbers is disclosed, para 0064) comprising:
receiving a storage operation from a client (FIG. 1 shows a computer system comprising a local and a remote storage site, para 0057. Storage system 2.sub.1 of the local site comprises a primary volume V1 that stores data written by host 1, para 0059 and FIG. 1);
assigning a sequence number to the storage operation (A sequence number is a number given according to a write order for each unit of data inputted from the host 1, para 0086. A new-written data is given the newest sequence number, para 0093);
generating a replication operation that is a replica of the storage operation (To secure the order of write from the host 1, formalization is performed in the order of sequence numbers, para 0096. Specifically, when storage system 2 (i.e., storage system 2.sub.3 in remote site, see FIG. 1) is a copy target of asynchronous remote copying, a CPU 29 performs data formalization and the process of storing the formalized data to the storage devices 22 (see FIG. 2), para 0075);
assigning the sequence number to the replication operation (It is necessary that storage system 2 of the local site sends data together with the sequence number to the remote site, para 0097), wherein the replication operation and the storage operation are assigned the same sequence number (It is necessary that storage system 2 of the local site sends data together with the sequence number to the remote site, para 0097);
locally implementing, by a first node, the storage operation upon first storage according to the sequence number (A sequence number is a number given according to a write order for each unit of data inputted from the host 1, para 0086. A new-written data is given the newest sequence number, para 0093);
sending the replication operation to a second node for remote implementation upon second storage according to the sequence number (It is necessary that storage system 2 of the local site sends data together with the sequence number to the remote site, para 0097).
As per dependent claim 2, Morishita discloses the method of claim 1. Morishita teaches comprising: inserting the sequence number into a queue for pending storage operations that are to be locally implemented by the first node upon the first storage and remotely replicated to the second node for implementation upon the second storage based upon a replication relationship between the first storage and the second storage (CPU 28 refers to a queue of sequence management information entries with the transfer object management information as the queue header, from the top of the queue, and connects the new-generated sequence management information entry to the queue structure such that the sequence numbers are arranged in the advancing order (i.e., ascending order) (See FIG. 3C), para 0093).
As per dependent claim 7, Morishita discloses the method of claim 1. Morishita teaches comprising: assigning sequences numbers for storage operations and replication operations that are replicas of the storage operations (A sequence number is a number given according to a write order for each unit of data inputted from the host 1, para 0086. A new-written data is given the newest sequence number, para 0093);
queuing the sequence numbers within a queue (CPU 28 refers to a queue of sequence management information entries with the transfer object management information as the queue header, from the top of the queue, and connects the new-generated sequence management information entry to the queue structure such that the sequence numbers are arranged in the advancing order (i.e., ascending order) (See FIG. 3C), para 0093);
implementing the storage operations according to an order of the sequence numbers within the queue (To secure the order of write from the host 1, formalization is performed in the order of the sequence numbers starting from the sequence management information at the top of the queue, para 0096).
As per dependent claim 8, Morishita discloses the method of claim 1. Morishita teaches comprising: assigning sequences numbers for storage operations and replication operations that are replicas of the storage operations (A sequence number is a number given according to a write order for each unit of data inputted from the host 1, para 0086. A new-written data is given the newest sequence number, para 0093);
queuing the sequence numbers within a queue (CPU 28 refers to a queue of sequence management information entries with the transfer object management information as the queue header, from the top of the queue, and connects the new-generated sequence management information entry to the queue structure such that the sequence numbers are arranged in the advancing order (i.e., ascending order) (See FIG. 3C), para 0093);
in response to the storage operation being locally implemented upon the first storage and the replication operation being executed upon the second storage, removing the sequence number from the queue (When it is judged that all of the data has already been formalized, it becomes unnecessary to manage the formalized data, and the asynchronous formalization program 207 frees the sequence management information entries corresponding to the formalized data, para 0190).
As per claims 9-10 and 15-16, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-2 and 7-8. See FIGS. 1-2 of Morishita for a computing device.
As per claims 17-18, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-2. See FIG. 2 of Morishita for CPU 28 and memory 240 where memory 240 stores computer executable instructions for execution by CPU 28.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6, 11-12, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morishita in view of Rider et al. US 2008/0225703 (“Rider”).
As per dependent claim 3, Morishita discloses the method of claim 1. Morishita may not explicitly disclose, but in an analogous art in the same field of endeavor, Rider teaches comprising: starting a retry timer for the replication operation; and responsive to the retry timer timing out before an acknowledgment is received from the second node that the replication operation succeeded, sending a retry operation to the second node, wherein the retry operation is a retry of the replication operation (A packet retransmission module 114 monitors retry packets from a retry queue to determine whether an acknowledgement has been received for a transmitted packet. If the retransmission module determines that a packet from a retry queue for any node has timed out based on a retry timer (e.g., an acknowledgment has not been received for the packet within a given time interval), the packet retransmission module 114 moves into a "retry" state and the packet dispatcher 202 retains the packet in the retry queue, para 0038).
Given the teaching of Rider, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Morishita with “comprising: starting a retry timer for the replication operation; and responsive to the retry timer timing out before an acknowledgment is received from the second node that the replication operation succeeded, sending a retry operation to the second node, wherein the retry operation is a retry of the replication operation”. The motivation would be that the recipient may not acknowledge receiving a sequence number due to error, para 0037 of Rider.
As per dependent claim 4, Morishita discloses the method of claim 1. Morishita may not explicitly disclose, but in an analogous art in the same field of endeavor, Rider teaches comprising: responsive to a retry timer timing for the replication operation timing out before an acknowledgment is received from the second node that the replication operation succeeded, sending a retry operation to the second node, wherein the retry operation is a retry of the replication operation and is assigned the same sequence number assigned to the storage operation and the replication operation (A packet retransmission module 114 monitors retry packets from a retry queue to determine whether an acknowledgement has been received for a transmitted packet. If the retransmission module determines that a packet from a retry queue for any node has timed out based on a retry timer (e.g., an acknowledgment has not been received for the packet within a given time interval), the packet retransmission module 114 moves into a "retry" state and the packet dispatcher 202 retains the packet in the retry queue, para 0038).
Given the teaching of Rider, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Morishita with “comprising: responsive to a retry timer timing for the replication operation timing out before an acknowledgment is received from the second node that the replication operation succeeded, sending a retry operation to the second node, wherein the retry operation is a retry of the replication operation and is assigned the same sequence number assigned to the storage operation and the replication operation”. The motivation would be that the recipient may not acknowledge receiving a sequence number due to error, para 0037 of Rider.
As per dependent claim 6, Morishita discloses the method of claim 1. Morishita may not explicitly disclose, but in an analogous art in the same field of endeavor, Rider teaches comprising: starting a protocol timer for the replication operation; and in response to the protocol timer timing out before an acknowledgment is received from the second node for the sequence number, returning a failure message to the client (A packet retransmission module 114 monitors retry packets from a retry queue to determine whether an acknowledgement has been received for a transmitted packet. If the retransmission module determines that a packet from a retry queue for any node has timed out based on a retry timer (e.g., an acknowledgment has not been received for the packet within a given time interval), the packet retransmission module 114 moves into a "retry" state and the packet dispatcher 202 retains the packet in the retry queue. However, if the packet retransmission module 114 determines that a dead timer associated with the packet has expired, the node the packet belongs to is moved into the "dead" state. The packet dispatcher 202 uses this state information to determine the disposition of these packets, para 0038).
Given the teaching of Rider, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Morishita with “comprising: starting a protocol timer for the replication operation; and in response to the protocol timer timing out before an acknowledgment is received from the second node for the sequence number, returning a failure message to the client”. The motivation would be that the recipient may not acknowledge receiving a sequence number due to error, para 0037 of Rider.
As per dependent claims 11-12 and 14, these claims are respectively rejected based on arguments provided above for similar rejected dependent claims 3-4 and 6.
As per dependent claims 19-20, these claims are respectively rejected based on arguments provided above for similar rejected dependent claims 3-4.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Morishita in view of Gundy et al. US 2012/0173830 (“Gundy”).
As per dependent claim 5, Morishita discloses the method of claim 1. Morishita may not explicitly disclose, but in an analogous art in the same field of endeavor, Gundy teaches wherein the generating the replication operation comprises: including a reference to data of the storage operation in the replication operation in place of including the data of the storage operation in the replication operation; and utilizing the reference within the replication operation to perform a non- copy operation (Logical copy relationships 316a-d are pointers. The logical copy operation 318 may create pointers between source tracks 312 and target tracks 314, para 0058 and FIG. 3b).
Given the teaching of Gundy, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Morishita with “wherein the generating the replication operation comprises: including a reference to data of the storage operation in the replication operation in place of including the data of the storage operation in the replication operation; and utilizing the reference within the replication operation to perform a non- copy operation”. The motivation would be that copies are made without actually copying data, para 0004 of Gundy.
As per dependent claim 13, this claim is rejected based on arguments provided above for similar rejected dependent claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132